Citation Nr: 0328236	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-10 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.

2.  Entitlement to service connection for arthralgias (multi-
joint pains and loss of muscle strength) due to undiagnosed 
illness.

3.  Entitlement to service connection for headaches due to 
undiagnosed illness.

4.  Entitlement to service connection for mild amnestic 
disorder due to undiagnosed illness.

5.  Entitlement to service connection for short temper due to 
undiagnosed illness.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

7.  Entitlement to an increased disability rating for 
service-connected skin rash affecting the legs, wrists and 
hands, currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to May 
1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia during the Persian 
Gulf War.

2.  The medical evidence of record indicates that the veteran 
has an undiagnosed illness manifested by chronic fatigue, 
arthralgias, chronic headaches and mild memory loss.

3.  The competent and probative evidence of record does not 
show that the veteran has a current disability manifested by 
short temper.

4.  The medical evidence does not show that the veteran's 
hemorrhoids are large, thrombotic, irreducible with excessive 
redundant tissue or involve frequent recurrences.  There is 
no evidence indicating that his hemorrhoids involve 
persistent bleeding and with secondary anemia, or with 
fissures.
5.  The veteran's skin rash is manifested by near-constant 
exudation of the hands and fingers, manifested by red, scaly 
blistering.  He requires the use of corticosteroids to 
control his condition for periods exceeding six weeks over 
the course of year.

6.  The medical and other evidence of record does not show 
that the veteran's hemorrhoids or skin rash are exceptional 
or unusual.


CONCLUSIONS OF LAW

1.  Service connection is granted for chronic fatigue, 
arthralgias (multi-joint pains and loss of muscle strength), 
chronic headaches and a mild amnesiac disorder due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).

2.  The criteria necessary to establish service connection 
for a short temper due to undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2003).

3.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2003).

4.  The criteria for an increased evaluation for service-
connected skin rash to 30 percent have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2001 & 2003).

5.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claims.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO furnished the veteran a letter 
in March 2002 advising him of the provisions relating to the 
VCAA, to include advising him that he could provide the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who had treated him for 
the disorders at issue herein.  He was informed as well that 
he could provide VA authorization to obtain any private 
medical records by completing the appropriate forms (VA Form 
21-4142), copies of which were enclosed with the letter.  The 
Board notes that, even though the letter requested a response 
within 30 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  The one-
year period has now expired.

The Board concludes that the VCAA notification letter sent to 
the veteran in March 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
veteran expressly notified him that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, he was notified properly 
of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  In 
other words, the Federal Circuit wanted to ensure that a 
claimant had sufficient time to submit evidence before an 
adjudication was made.  Here, the veteran has literally had 
years to submit evidence in support of his claims (filed in 
May 1998), and in fact, he has done so.  It now appears that 
VA has all the information needed to decide the case.   It 
therefore appears quite pointless to require VA to wait still 
longer to adjudicate this long-standing appeal when it is 
clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The veteran in this case has been made aware on numerous 
occasions, in response to the various statement/supplemental 
statements of the case and the 90-days notice of transfer of 
the claims file to the Board that he had more time to submit 
evidence.  And presently, no additional evidence appears to 
be forthcoming more than a year after he was furnished the 
formal VCAA-notice letter in March 2002.  Since this claimant 
has, as a matter of fact, been provided at least one year to 
submit evidence after the VCAA notification, and it is clear 
that he has nothing further to submit, the adjudication of 
his claims by the Board at this time will proceed.

The record also shows that the veteran was informed of the 
law and regulations generally applicable to his claims on 
appeal in the statements of the case and multiple 
supplemental statements of the case furnished to him over the 
course of this long-standing appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claims at issue on 
appeal.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  The record shows that the veteran has 
been afforded VA compensation examinations in connection with 
this appeal, which will be described below.  It further 
appears all known and available service, private and VA 
medical records have been obtained and are associated with 
the veteran's claims folder.  The veteran does not contend 
that additional evidence that is pertinent exists and needs 
to be obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claims.  
He was informed of his right to a hearing and was presented 
several options for presenting personal testimony.   
See 38 C.F.R. § 3.103 (2003).

The Board will accordingly move on to a discussion of the 
issues.

1.  Service connection for chronic fatigue due to undiagnosed 
illness.
2.  Service connection for arthralgias (claimed as multi-
joint pains and loss of muscle strength) due to undiagnosed 
illness.
3.  Service connection for headaches due to undiagnosed 
illness.
4.  Service connection for a mild amnestic disorder due to 
undiagnosed illness.

These issues will be addressed together in light of their 
common history and the Board's disposition.


Pertinent law and regulations

Service connection - in general

Service connection may be granted if the evidence establishes 
that a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2003).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997). 

Service connection - undiagnosed illnesses

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  This 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002.  See 38 U.S.C.A. § 
1117, as added by § 202 of the VEBEA, Pub. L. No. 107-103, 
115 Stat. 976 (December 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the claimant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In the instant case, the veteran's 
claims were pending on March 1, 2002, and thus, the new law 
applies.  As the law is more favorable to the veteran (i.e., 
it provides compensation for additional disabilities), the 
Board's decision to proceed in adjudicating these claims does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include fatigue, unexplained rashes or 
other dermatological signs or symptoms, headaches, muscle 
pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board will therefore 
give consideration to whether service connection may be 
granted for the veteran's claimed disorders regardless of his 
Persian Gulf service.

Factual Background

The veteran's service medical records reflect no complaints, 
treatment or diagnosis of any disorders involving fatigue, 
arthralgias/joint pains, headaches or memory loss prior to 
his deployment to the Persian Gulf in December 1990.  The 
veteran does not contend otherwise.  The Board notes that 
"arthralgia" is defined as pain in a joint, especially one 
not inflammatory in character.  See Stedman's Medical 
Dictionary, 27th edition (2000).

The veteran's records also show that his unit was in the area 
near Khamisiyah, Iraq in early March 1991 when U. S. 
demolitions of Iraqi weapons took place there, including the 
destruction of rockets containing nerve agents sarin and 
cyclosarin.  These nerve agents were apparently released into 
the air with the destruction of the rockets.  

The veteran's service medical records also show that he was 
evaluated for his Persian Gulf-related illnesses in October 
1994 in connection with the DoD's Persian Gulf Illness 
Comprehensive Clinical Evaluation Program.  His evaluation 
was conducted at the Medical College of Georgia and included 
a normal awake and sleep EEG (electroencephalogram) and a CT 
(computerized tomography)-scan of the head, with and without 
contrast.  At the time of this evaluation the veteran 
reported a history of symptoms-onset in November 1991, 
consisting of severe headaches, skin rashes, diarrhea/stomach 
cramping, changes in his personality (insomnia, increased 
sleepiness, sense of decreased energy), and pains in his 
knees and elbows.  He also complained of some episodes of 
déjà vu, but denied any injury to the head or loss of 
consciousness.  It was reported that he was exposed to 
burning oil wells in Kuwait as well as other exposures, 
including fuel from tent heaters, diesel and other petrol 
chemical fuels, and chemical agent resistant compound paint.

Objectively, however, the results of his clinical-physical 
examination in October 1994 were essentially normal; in this 
regard, the examiner provided the following assessment of his 
condition based on the examination findings:

Essentially a 24-year-old man, referred 
for a Persian Gulf related illness 
consisting of headaches, rash, fatigue, 
diarrhea, stomach cramping and insomnia.  
He has some associated joint pain, 
increased sweatiness, light headedness, 
blurred vision, shakiness, but denies a 
depressed mood or anxiety.  The 
neurological exam is significant for some 
subtle abnormalities on sensory testing.  
The significance of these findings is 
unclear.  They suggest a neuropathy.  It 
is my clinical opinion that he is 
suffering with dysthymia.  This despite 
his assertions of not feeling 
"depressed".  The headaches are 
"tension-type" headaches.  Despite the 
non-specific nature of the patient's 
complaints and subtle nature of his 
findings, it is my clinical opinion that 
further evaluation is indicated.

As noted above, additional testing was conducted and the 
results of the EEG and the CT-scan of the head showed normal 
findings.  His service medical records also show that chest 
X-rays and serum-blood work-up tests were completed in 
connection with this evaluation, but these reports did not 
reflect any abnormal findings as well (with the exception of 
high cholesterol and triglyceride readings on the blood 
test).

In addition to the above, the veteran's service medical 
records included the report of a "Persian Gulf Syndrome" 
physical examination conducted in August 1994, which 
reflected diagnoses of recurrent severe headaches, chronic 
fatigue, and intermittent knee pain.  As noted in the 
Introduction, the veteran left military service in may 1995.

The United States Department of Defense (DOD) informed the 
veteran by letter in July 1997 that he may have been exposed 
to a brief, low level of nerve agents as a result of the 
activities in march 1991 referred to above, but that then-
current medical evidence did not indicate a likelihood of 
long-term health problems.  He was advised to contact either 
the DOD Comprehensive Clinical Evaluation Program or VA, 
however, if he had any related health concerns.  There is no 
evidence showing he made any follow-up inquiries with DOD.

The veteran filed a claim with VA in May 1998 for disability 
benefits due to undiagnosed illness resulting from his 
Persian Gulf service.  In connection with his claim on 
appeal, the veteran was examined on VA general medical and 
psychiatric examinations conducted in June 1998 and August 
1998.  Addendum reports to these examinations were prepared 
in December 1998.

On the June 1998 VA general medical examination, the veteran 
was diagnosed with Gulf War syndrome, as manifested by 
chronic fatigue, headaches, memory loss, sleep impairment, 
change in temperament and arthralgias, and hemorrhoids.  And 
like the October 1994 DoD evaluation conducted at the Georgia 
Medical College, it appears this diagnosis was based on a 
normal clinical-physical examination (other than the skin 
rash findings on his hands, discussed above in connection 
with the increased rating claim) because the examiner did not 
identify any abnormalities.  The examiner also commented that 
all lab tests (CBC, SMA-7, liver function tests, thyroid 
functions, ESR and lipid profile) were all normal.

On the August 1998 VA psychiatric examination, the veteran 
reported a history of memory loss, increased temper loss, and 
problems sleeping, which he associated with Gulf War 
syndrome.  However, on examination, the findings were 
significant only for the possibility of organic brain 
syndrome (based on his MMPI profile and which the examiner 
designated as rule out organic brain syndrome) and dependent 
personality disorder.  The examiner recommended a 
neuropsychological evaluation to further explore the 
veteran's condition.

As recommended, a neuropsychological evaluation was completed 
in August 1998, and the results of this evaluation indicated 
that the veteran had a mild amnestic disorder, type not 
otherwise specified.

As alluded to above, addendum reports to the VA examinations 
were prepared in December 1998.  The report prepared by the 
examiner who conducted the general medical examination 
indicated that he had reviewed the results of the EEG and the 
CT-scan taken in service, and based on these tests results 
together with review of the evidence in the claims file, 
concluded that the veteran had the following diagnoses 
[pertinent to the issues discussed here]:  Chronic fatigue 
syndrome most likely than not related to experience in 
Persian Gulf; Headaches most likely than not related to 
experience in Persian Gulf; Mild degree of amnesiac disorder, 
type otherwise not specified, most likely than not related to 
experience in Persian Gulf.

The addendum report to the VA psychiatric examination 
indicated that the examiner reviewed the results of the 
neuropsychological testing and concluded that the results of 
such testing showed that the veteran had a mild degree of 
amnestic disorder, type not otherwise specified.

During the pendency of the appeal, the veteran was examined 
on a VA joints examination in May 1999.  The report indicated 
that the claims file was reviewed briefly, but that the 
examiner could not find any issues relevant to the veteran's 
current problems.  The veteran complained of a skin rash, 
headaches and memory loss on this examination, but he stated 
as well that he had had in the past occasional swelling of 
the ankles, knees, elbow and wrist, starting in 1993.  At the 
time of the examination, he reported occasional pain in these 
joints, approximately "5% of the time".  Objectively, there 
was no evidence of any swelling, redness, tenderness, or lost 
range of motion in his joints.  Based on these examination 
results, the examiner diagnosed a history of joint swelling 
at the ankles, knees and wrists, by history, without 
significant functional disability at the time of the 
examination.  Further, the examiner noted that X-rays of his 
ankles taken in May 1999 showed a negative study (the veteran 
had reported that his ankles were giving him the most 
problems as far as joint pain was concerned).

In addition to the above, VA outpatient treatment reports 
dated through March 2002 were obtained and associated with 
the claims file.  These reports indicated that the veteran 
was evaluated on a Persian Gulf Registry examination in 
December 2001.  His main complaints at the time of this 
examination were a rash on his hands and knee/ankle and wrist 
pain.  With the exception of his service-connected rash 
condition, his past medical history was significant for joint 
pains, particularly in the knee, ankles and wrists (the 
latter of which he indicated was now bothering him more than 
the other joints), diarrhea (noted as due to a parasite that 
resolved fully with treatment), recurrent headaches (noted as 
probably tension headaches) and chronic fatigue (noted as 
lacking an etiology).  However, as with the prior clinical 
examinations discussed above, there were no reported 
abnormalities on the physical examination other than the 
rash.  Based on these findings, the veteran was given the 
following diagnoses, which are pertinent to the issues 
discussed herein:  Degenerative joint disease of the joints, 
particularly knee, ankles, and now, what is worst, wrist; 
chronic fatigue; and, chronic headaches, most likely tension 
headaches.  Further testing via X-rays of his wrists and 
blood work (to rule out rheumatoid factor) was ordered based 
on these examination results.

Regarding the above, a follow-up progress note dated December 
13, 2001 indicated that lab tests ordered in connection with 
the above-cited Persian Gulf Registry exam were obtained and 
showed normal findings (on CBC, PT, PTT, hemoglobin A1c and 
chemistries).  Additionally, X-rays of the wrists were taken 
(on the same day of the exam, December 11th) and the summary 
report of this study indicated that the veteran had no 
abnormalities of his hands and wrists (soft tissues and 
osseous structures were negative, bilaterally, and there were 
no erosions, fractures or degenerative changes).

As noted above, the veteran did not appear at a hearing in 
connection with this appeal, but he provided written argument 
in support of these claim in his Form 9 substantive appeal 
filed in May 1999.  With respect to the arthralgia disorder, 
the veteran stated that he started having pains in his 
ankles, knees, elbows, and wrist in October 1991.  He 
indicated that these pains came and went and were 
unpredictable, occurring approximately 25% of the time.  He 
also stated that he had a loss of muscle strength, mainly in 
his hands, which caused him to drop things he previously had 
no problem holding on to.  He indicated that this loss of 
strength occurred about 5% of the time.  With respect to 
chronic fatigue, the veteran related this problem to his 
inability to sleep well, causing him to get very tired during 
the day.  As for his headaches, he indicated that he began to 
have severe headaches in October 1991, with mixed results 
with pain relievers, and varying durations (some go away in 
an hour, while other last 4-5 hours).  He stated that he 
suffered from these headaches 2-3 times per week.  He added 
that his headaches affected his mood, causing him to feel 
grouchy and impairing his ability to concentrate and work.  
Regarding his loss of memory, the veteran stated he first 
noticed this problem in October 1991 as well, in particular, 
he related how he way able to remember his account balances, 
but presently, he needed to prepare a shopping list before 
going to the store and had trouble remembering people he grew 
up with in his small town.  As for functional problems, he 
indicated that his work as a mechanic required him to check 
everything over several times before getting a car ready to 
go, which slowed down his work.

The Board observes that the information provided by the 
veteran on his May 1999 Form 9 regarding the onset of his 
symptoms and their nature is essentially the same as he 
provided in connection with the above-described VA and DoD 
clinical evaluations.  In this regard, there is no evidence 
suggesting that he has tried to exaggerate his symptoms or 
give conflicting medical histories.

In addition, the veteran submitted lay statements from family 
members and friends, a number of whom indicated that they had 
noticed some of the problems he was having with severe 
headaches and periods of fatigue.

Analysis

The veteran contends that as a result of his Persian Gulf 
service, he developed disorders manifested by chronic 
fatigue, arthralgias (joint pain and loss of muscle 
strength), headaches, short temper outbursts, and a mild 
amnesia (memory loss).  He argues that these disorders should 
be granted service connection as undiagnosed disorders.

As discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability, 
(2) in-service disease or injury  and (3) medical nexus.    

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from December 1990 to May 1991, and therefore, 
he had active military service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  The law and regulations 
pertaining to undiagnosed illness incurred due to Persian 
Gulf service thus are applicable in this case.

The Board additionally notes that the veteran does not 
contend, and the service medical records do not reflect, any 
connection between the veteran's claimed disabilities and his 
active service prior to his deployment to the Persian Gulf in 
December 1990.  There is no evidence that the veteran had any 
problems related to fatigue, joint pain/muscle strength loss, 
headaches or memory loss prior to his service in Southwest 
Asia.  The Board's inquiry will therefore be focused on his 
Persian Gulf service and its aftermath.

The DOD and VA examination findings detailed above, and the 
veteran's own statements concerning his current symptoms, 
which the Board finds to be credible, show that the veteran 
has current disabilities involving chronic fatigue, multi-
joint pains, chronic headaches and a mild amnestic disorder.  
Hickson element (1), current disability, has therefore been 
met to that extent.

Based on the examination findings in this case, the precise 
nature of these conditions is unclear.  However, the VA 
examiner's addendum report of December 1998 diagnosed the 
veteran with chronic fatigue, headaches and the mild amnesiac 
disorder, each of which he felt was more likely than not 
related to the veteran's experiences in the Persian Gulf.  
With respect to arthralgias (joint pain) of multiple joints, 
while the December 2001 Persian Gulf registry examination 
denoted a diagnosis of  "degenerative joint disease" (which 
is a diagnosed illness) it was noted that the bilateral 
hand/wrist X-rays taken in connection with following that 
examination did not show any degenerative changes.  No other 
X-rays were taken, presumably because the veteran then 
reported that his joint pains were primarily bothering his 
hands/wrists at that time.  Moreover, the May 1999 joints 
examination report did not find any degenerative changes 
involving the ankles (which he then reported was the primary 
source of his pain complaints).  The diagnosis noted on the 
1999 examination appears inconclusive as well, reported as 
"history of joint swelling at ankles, knees and wrists, by 
history, without significant functional disability".  There 
is no other evidence in the file confirming that the veteran 
has a degenerative joint disease or some other known medical 
diagnosis of the joints, such as rheumatoid arthritis.  X-
rays and blood tests have failed to show any abnormalities.

The memory loss has been associated with what the doctors in 
this case have somewhat vaguely labeled an "amnesiac" 
disorder.  However, it does not appear that any congruent 
psychiatric diagnosis has been rendered, nor is there any 
evidence of organic brain syndrome of similar physical cause 
for the veteran's reported memory loss.  In any event, this 
condition has been linked by the VA examination findings to 
the veteran's Persian Gulf experience.  

As noted by the Board in the law and regulations section 
above, manifestations of undiagnosed illness include "signs 
or symptoms" or "medically unexplained chronic multisymptom 
illness" involving such complaints as fatigue, headache, 
muscle pain, joint pain, neuropsychological signs or symptoms 
and sleep disturbances.  As explained above, such is the case 
here.  There has been no explanation for the veteran's 
various complaints.  The Persian Gulf presumptions 
accordingly attach.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(b).  After having reviewed the record, the Board 
concludes that in the absence of a known clinical diagnosis, 
the veteran's chronic fatigue, arthralgias/multi-joint 
pain/muscle weakness, headaches and mild memory loss must be 
deemed to be due to undiagnosed illness.  

In this case, the Board finds that the presumptions attach 
specifically because the medical-diagnosis evidence from the 
December 1998 addendum report to the June 1998 VA general 
medical examination indicates that the veteran's fatigue, 
headaches and amnesiac disorder are more likely than not 
related to Persian Gulf syndrome.  Further, the medical 
evidence in the file does not appear to establish any 
medically known diagnosis to his recurrent joint pain/muscle 
strength loss problems, notwithstanding multiple examinations 
and diagnostic testing in the form of X-rays and blood work-
up.  Also, the DoD examination of October 1994 was 
inconclusive in finding any clear-cut diagnosis for the 
veteran's complaints, other than attributing them to a 
psychiatric disorder, dysthymia, which was not found on the 
subsequent VA psychiatric examination of August 1998.  In the 
Board's review of this evidence, it appears therefore that 
the veteran's problems with his fatigue, joint pains, 
headaches and memory loss remain elusive as far as a medical 
diagnosis is concerned.

The Board additionally observes that the veteran has no 
history of problems before he served in the Persian Gulf, and 
the problems he has had with fatigue, joint pain, headaches 
and memory loss began after he returned from the Persian 
Gulf.  In addition, there is nothing else of record that 
would explain the etiology of the veteran's manifestly 
unusual problems.  The Board finds the veteran's statements , 
along with the supporting lay statements of his family and 
friends, to be credible with respect to his history of onset 
of these symptoms after he returned from the Gulf Theater.  
There is nothing in the record suggesting that the veteran 
has tried to exaggerate his symptoms or otherwise give 
conflicting medical histories.  There is also no evidence of 
intercurrent injury or disease to explain the etiology for 
these problems, for example, a traumatic injury.

With these facts for consideration, the Board will resolve 
all reasonable doubt in the veteran's favor and conclude that 
disabilities significant for chronic fatigue, multi-joint 
pain, headaches and a mild amnestic disorder must be 
considered to be the result of undiagnosed illness.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003).  As noted 
above, the medical evidence is in the veteran's favor as to 
these problems, and there is no affirmative evidence to 
suggest that these symptoms of fatigue, joint pain, headaches 
and memory loss were not incurred due to an undiagnosed 
illness as a result of the veteran's Persian Gulf service.  
Service connection for these disorders is, therefore, 
established.  The appeal is allowed to that extent.



5.  Service connection for short temper due to undiagnosed 
illness.

The veteran has alleged that he was always a mild-mannered 
person, got along well with people, and was good-natured, but 
that since early 1992, his temper would get the best of him, 
making him prone to outburst (yelling at his kids when he 
should not and getting mad when little things do not go his 
way).  He has stated that he has no idea what causes this, 
but that he was not prone to these outbursts prior to his 
Desert Storm service.

The law and regulations and the general factual background 
have been set forth above and will not be repeated.

Analysis

The Board will separately address the application of the 
Persian Gulf regulations and then move on to a Combee 
discussion.

 Persian Gulf War undiagnosed illness

Short temper is not expressly listed in 38 C.F.R. § 3.317(b) 
as a sign or symptom of undiagnosed illness.  However, that 
regulation also states the listed symptoms are not inclusive.  
The pertinent question here , however, is whether there are 
objective indications of a disability.  See 38 C.F.R. 
§ 3.317(a)(2).  For reasons expressed immediately below, the 
Board concludes such objective indications of a disability 
due to undiagnosed illness do not exist.  

While the Board does not necessarily dispute the veteran's 
claim that he is short-tempered, there is no medical evidence 
suggesting anything abnormal about with him in this regard.  
Specifically, there are no medical "signs" of disability 
that have been observed and verified by a physician, and 
there are no non-medical indicators capable of independent 
verification.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) [a symptom alone, without an identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted]

The veteran was examined on a VA psychiatric examination in 
August 1998; no findings or diagnosis were reported related 
to the veteran being short-tempered.  Moreover, nothing in 
this regard was reported in connection with the VA 
neuropsychological evaluation of August 1998.  Although the 
veteran reported that he was easily angered by things that 
did not previously bother him during his VA general medical 
examination of June 1998, nothing in the way of medical 
findings or diagnosis was indicated on that examination as 
well.  In short, there is nothing else in the file that 
provides any indication that the veteran has a disability 
manifested by temper outbursts.  

In view of the foregoing, service connection for a short 
temper due to an undiagnosed illness based on the Gulf War 
presumptions is not warranted because there is no medical 
evidence of a current disability.  See Rabideau, supra.
 
Direct service connection - 38 C.F.R. § 3.303

As noted above, notwithstanding the fact that a statutory 
presumption is not available, the Board is nonetheless 
obligated to analyze the claim without regard to such 
presumption.  See Combee, supra.  

Turning to the matter of the veteran's entitlement to service 
connection on a direct basis, therefore, the Board concludes 
that the claim must be denied on the basis that the veteran 
does not have a current disability.  No specific disorder 
manifested by short temper has been clinically observed or 
diagnosed, despite a number of physical and psychiatric 
evaluations of the veteran.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) [symptoms alone, 
without a finding of an underlying disability, cannot be 
service-connected].  In the absence of proof of a present 
disability, there is no valid claim presented.  See Rabideau, 
supra; see also  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Hickson element (1) has therefore not been met, and 
the veteran's claim fails on that basis.

The Board has the fundamental authority to decide a claim in 
the alternative.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 
(1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).   
Accordingly, the Board will briefly address the other two 
Hickson elements.

As to the second Hickson element, in-service incurrence of 
disease, the service medical records reveal no complaints of 
short temper expressed by the veteran during service.  
However, to the extent that he now contends that he had 
temper problem in service, the Board will accept as credible 
the veteran's statements to that effect. 

Wit respect to the third Hickson element, medical nexus, 
since no disease identity has been diagnosed which would 
account for the veteran's reportedly short temper, it follows 
that there is no competent medical nexus opinion of record.  
To the extent that the veteran himself is attempting to 
establish a relationship between a disability manifested by 
temper outbursts and his military service, it is well 
established that as a layperson without medical training, he 
is not qualified to render medical opinions regarding matter 
such as diagnosis and etiology of disabilities, and his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) (2003) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].
Hickson element (3) has accordingly also not been met.

In view of the above analysis , the Board concludes that a 
preponderance of the relevant and probative evidence is 
against the veteran's claim of entitlement to service 
connection for short temper.  The benefit sought on appeal is 
accordingly denied.  



6.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Service medical records indicate that the veteran was treated 
in January 1990 for complaints of bloody stools.  

On VA examination in July 2000, the veteran reported a 
history of onset of hemorrhoid symptoms appearing while he 
was in the service.  He stated that he had bleeding with 
bowel movements as well as pain and itching.  He was given 
topical cream for these complaints.  Since service, the 
veteran stated that would experience periodic flare-ups 
usually when either constipated or under stress, and he 
indicated that during these flare-ups he would feel a lump in 
the anal area when wiping after a bowel movement.  For 
treatment, the veteran stated that he used over-the-counter 
Preparation H(r) ointment.  On physical examination of the 
anus, the examiner noted a very small hemorrhoidal tag on the 
right side, but the digital examination was normal.  The 
examiner stated that the veteran had external hemorrhoids, 
although his condition did not seem to warrant any further 
treatment.  The diagnostic impression based on these findings 
was hemorrhoids.

Service connection for hemorrhoids was granted by rating 
decision issued in August 2000.  The RO assigned a 
noncompensable (0 percent) rating effective from the date of 
the veteran's claim of entitlement to service connection, May 
14, 1998.

There are no additional medical records in the claims file 
detailing treatment for hemorrhoids.  On appeal, the veteran 
in essence maintains that his disability warrants a higher 
evaluation.  He has provided no specific contentions and has 
submitted no post-service medical evidence indicating that he 
has sought treatment for hemorrhoids.

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2003), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Specific schedular criteria

The schedular criteria provide that external or internal 
hemorrhoids which are mildly to moderately disabling are 
rated noncompensably disabling; a 10 percent rating is 
warranted for hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences; a 20 percent rating, which represents 
the maximum schedular evaluation, is warranted for 
hemorrhoids manifested by persistent bleeding and secondary 
anemia, or with fissures present.  38 C.F.R. § 4.110, 
Diagnostic Code 7336 (2003).

Words such as "slight," "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, the Board finds that 38 C.F.R. § 4.114, 
Diagnostic Code 7336 [hemorrhoids, external or internal] is 
the most appropriate rating criteria under which to evaluate 
the veteran's hemorrhoids.  The Board has not identified any 
more appropriate diagnostic code, and the veteran has 
suggested none.

Discussion

The veteran contends that his hemorrhoidal disorder warrants 
a higher rating than has been assigned, although he has not 
provided more specific contentions as to exactly why, other 
than saying that he feels that it causes him more of a 
problem than the assigned zero percent rating reflects.  See 
VA Form 646, pg. 2, dated September 22, 2000.

The medical evidence, which has been discussed above, 
indicates that the veteran's hemorrhoidal disability is, at 
most, intermittent in nature.  Even more significantly, there 
is no objective clinical evidence of hemorrhoid 
symptomatology consistent with, or approximating, that which 
would allow for the assignment of a compensable disability 
rating.  The veteran had only a very small hemorrhoidal tag 
noted at the time of his July 2000 VA examination; there were 
no findings indicating that his hemorrhoids seen on that exam 
were thrombosed, irreducible, or composed of excessive 
redundant tissue.  Further, there are no medical records 
dated in the post-service period that show treatment for 
hemorrhoids.  These findings weigh heavily against awarding a 
compensable rating under Diagnostic Code 7336.

The veteran has reported experiencing bleeding from the 
hemorrhoids during service, and he has also described 
bleeding that he attributes to his hemorrhoids.  However, the 
medical evidence dated in the post-service period does not 
document bleeding associated with his hemorrhoids.  Bleeding 
was not found on the July 2000 examination and there is no 
evidence showing further medical treatment for hemorrhoids.  
Although the Board does not necessarily doubt that bleeding 
may occur on occasion, the objective medical evidence does 
not indicate that bleeding persistently occurs, much less 
that bleeding has resulted in anemia; nor have the medical 
reports revealed any evidence of fissures.  These findings 
weigh heavily against awarding the maximum (20 percent) 
rating under Diagnostic Code 7336.

In short, the medical evidence is entirely negative for any 
findings suggesting that the veteran's hemorrhoids are large, 
thrombotic, irreducible with excessive redundant tissue or 
involve frequent recurrences, there is no basis to award a 
compensable rating.  There has been no objective indication 
of hemorrhoids in the VA outpatient reports dated in 2001 and 
2002.  The veteran has been accorded ample opportunity to 
furnish copies of, or point VA to, pertinent treatment 
records, but no medical records documenting treatment for 
hemorrhoids has been submitted.

The Board has no reason to doubt that the veteran may 
experience problems with hemorrhoids.  However, as indicated 
above, a certain amount of such problems are contemplated in 
the schedular criteria for a noncompensable disability 
rating.  As explained by the Board above, the veteran's 
condition does not meet or approximate the criteria for an 
increased disability rating.

Fenderson considerations

As discussed above, under Fenderson, staged ratings may be 
assigned for various periods of time if such are warranted.  
In this case, however, the medical and other evidence does 
not show that the veteran's hemorrhoids were compensably 
disabling at any time over the course of the rating period, 
May 1998 to the present.  The evidence, including the 
veteran's own statements, suggests that the hemorrhoids, 
although intermittent in nature, have remained approximately 
at the same level of disability, mild to at most moderate, 
over the entire period.  There is no evidence of disability 
consistent with the assignment of a higher disability rating 
at any time during this period.

Conclusion

In summary, for the reasons shown above the Board finds that 
the criteria for a compensable disability rating for 
hemorrhoids are not met.  As the preponderance of the 
evidence is, therefore, against the claim, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  The benefit 
sought on appeal is accordingly denied.

The matter of the veteran's potential entitlement to an 
extraschedular rating will be addressed below.

7.  Entitlement to an increased disability rating for 
service-connected skin rash affecting the legs, wrists and 
hands, currently evaluated as 10 percent disabling.

Factual background

Treatment records in service showed evaluations for a rash 
affecting his right wrist in August 1992 and right cheek area 
in October 1992.

Service medical records did not disclose any active pathology 
of the skin at the time of the veteran's discharge 
examination.  However, by the time of his VA examination in 
June 1998, the veteran's skin rash was significant for 
macular lesions over the pretibial areas of the legs and 
dorsal aspects of his hands.  There were also multiple 
hypopigmented scars on the dorsal aspect of both hands, which 
the veteran attributed to his work as a mechanic.  There was 
no evidence of any skin rashes affecting other parts of his 
body at the time of the examination.  The examiner added in 
the diagnosis section of this report that it was difficult to 
make a more conclusive finding given that he was not 
experiencing a flare-up at the time of the examination.

The veteran was granted service for a skin disorder, 
described as hyperpigmented macular lesions, pretibial areas, 
etiology unknown, by rating decision in January 1999.  At 
that time, the RO assigned a noncompensable rating effective 
from the date of claim, May 14, 1998.  The veteran appealed 
the assigned disability rating.

Subsequently, the veteran submitted multiple lay statements 
and color photographs of his hands in support of his claim.  
This evidence was received in March 1999.  The lay statements 
from family members, co-workers and friends described how the 
veteran experienced frequent episodes of skin rash outbreaks 
affecting his hands, including blistering and cracking of the 
skin.  The veteran described in detail the problems he was 
having with his skin rash in his May 1999 Form 9 substantive 
appeal, which the Board will set forth in pertinent part:

In approximately Oct [19]91 I started 
having small rashes on my lower legs, 
stomach, and hands.  These rashes would 
come and go.  They have grown and come 
more frequent as time has gone on.  Now 
the backs of my hands turn totally raw.  
This is very itchy and painful.  Then 
they scab over and become very dry.  No 
matter how much lotion and cream I use 
they still split and crack.  Then they 
heal up and it starts all over again.  
During the raw time and the cracked time 
it is very painful.  During these times I 
have much difficulty doing my job as a 
mechanic.  I have to take time off work 
due to the pain. . . .  Also when my 
hands are bad others look at me as if I 
am diseased and they don't want to touch 
me.  Kids are scared of the way I look at 
times.  Now I have some sort of rash 
about 75% of the time.  I do still get 
rashes on my legs and stomach but because 
they are protected they don't get or look 
as bad.  The sores on my hands have begun 
to affect my every day life.  I have used 
various creams both over the counter and 
prescription and none have worked.

The RO scheduled the veteran for a VA skin disorders  
examination, which was conducted in April 1999.  It was noted 
on this examination that the veteran had previously been 
prescribed a corticosteroid, Cyclocort, which had been 
ineffective, and that a new corticosteroid, Temovate 0.05% 
would be prescribed in an attempt to provide some relief.  It 
was also noted that the frequency of the hand/wrist rash was 
every month, lasting 7-14 days at a time.  The veteran again 
related how he was very concerned over his present employment 
situation, and that the skin rash was making it very 
difficult for him to perform his duties as a mechanic.  

Clinically, there was no evidence of active skin rash on the 
pretibial areas - bilateral legs; however, the skin rash on 
his hands was noted to be severe, as manifested by 
inflammation, redness, crusting, deep skin cracks, raw skin, 
rough texture, thinning skin and exfoliation on the right 
wrist.  There were no associated systemic or nervous 
manifestations, however.  Range of motion was reported as 
limited due to severe inflammation, cracks and crusting.  
Based on these findings, the examiner diagnosed an inactive 
rash of the pretibial areas - bilateral legs, and a severe 
rash affecting the bilateral hands and wrists, with frequent 
exacerbations and poor response to treatment.

In response to the April 1999 VA examination, the RO granted 
an increased rating of 10 percent for the veteran's skin rash 
disability by rating decision in June 2000.  The RO re-
characterized the disability as skin condition of the legs, 
wrists and hands, and assigned the 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7806 effective from the 
date of claim, May 14, 1998.

Thereafter, the veteran expressed continued disagreement with 
the 10 percent rating.  In support of his claim, he submitted 
additional lay statements from co-workers and sick leave/sick 
slips from his work detailing the days he missed from work 
due to the recurrent nature of his skin rash affecting his 
hands.  This evidence was received in May 2002.  The lay 
statements essentially corroborated his claim as to the 
disabling nature of the skin rash condition.

In addition to the above, medical records from a private 
physician, Dr. R. M., M.D., dated March to May 2002 were 
associated with the record.  These reports indicated that the 
veteran continued to have problems with itching, deep-seated 
blisters on his fingers, which would break out in scale and 
rash and get very raw.  Dr. R. M. felt the veteran had hand 
dermatitis and prescribed Cormax ointment, which he later 
noted helped the veteran's condition, but which ultimately 
did not clear the condition as his rash recurred as soon as 
the Cormax was reduced.  His final report dated in May 2002 
indicated that the veteran was prescribed the corticosteroid, 
Clobetasol Proprionate Ointment, to be used two times daily, 
because the previous treatment regimen did not seem to help.  
Dr. R. M. added that in his opinion, the veteran's best 
course of action would be to seek alternative employment as 
his job as a mechanic aggravated his condition.

A report from the Guthrie Clinic dated in May 2002 indicated 
that the veteran was seen at the facility for his skin rash 
problem, which at that time was significant for an itchy rash 
primarily affecting his hands, but also it was noted by the 
veteran's history that the rash affected his stomach and legs 
at times.  It was noted that Clobetasol helped his condition 
after a few days.  Clinically, he had dry, cracking 
eczematous eruptions on both hands.  This report did not 
detail a rash on other parts of his body.

VA outpatient treatment reports dated through March 2002 
further described treatment for the ongoing problems the 
veteran was having his skin rash affecting his hands.  When 
he was seen in March 2002, he had reddened, cracked skin on 
his hands from the fingers to the wrist, with a crusty 
appearance to the skin with white frost appearance over red 
lesions.  There was also some fissuring noted, although 
without obvious drainage.  The diagnosis established in March 
2002 was dermatitis of unknown etiology, appears to be 
dyshidrotic eczema.  The report noted that the veteran's 
previous steroid treatment had failed and that the lesions 
only appeared to be progressing.  Based on these findings, he 
was prescribed a trial of Lac-Hydrin cream to be applied 
twice a day.  Prior-dated reports from September 2001 to 
December 2001 indicated that he was still on the Clobetasol 
ointment, with essentially the same clinical findings (red 
scaly skin, worse in the integral area between the fingers, 
with cracking and hypertrophy of the skin).  These reports 
did not reveal the presence of a rash anywhere else on his 
body.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.



Specific schedular criteria - skin rash

Regulations concerning the evaluation of diseases of the skin 
were revised in July 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The 
revisions in these criteria are effective from August 30, 
2002.  

The Court has indicated that a change in the law during the 
pendency of an appeal but prior to completion of the 
administrative process entitles the claimant to application 
of the version of the schedule that is most favorable to his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
but see Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 
2003).  As there remains a question on the full reach of the 
Federal Circuit's opinion in Kuzma for matters pending at the 
VA-level [the Department presently has a legal opinion 
request on this matter pending before its General Counsel], 
the Board will continue to apply the Karnas rule in this 
particular case.  Moreover, because it is not clear which of 
the skin rating criteria are more favorable to the veteran, 
the Board will apply both versions to determine whether the 
veteran is entitled to a higher rating.  Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000) [unless it is clear 
from facial comparison, separately apply the pre-amendment 
and the post- amendment version to determine which version is 
more favorable].  However, the Board must apply the old law 
prior to the effective date of the new law.  Id.; see also 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) [where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier that the 
effective date of the Act or administrative issue].

The RO originally denied the veteran's claim of entitlement 
to an increased disability rating under the former diagnostic 
criteria.  After the revision, the RO readjudicated this case 
under the revised criteria by supplemental statement of the 
case issued to the veteran in May 2003.  The RO concluded 
that no change was warranted in the 10 percent rating under 
the revised version of Diagnostic Code 7806.  Based on this 
record, the Board believes that the issue may be addressed by 
it without prejudice to the veteran, since the RO has already 
addressed the matter.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must be considered 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

According to the rating criteria in effect prior to August 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides a 
zero-percent rating for symptoms of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Higher ratings under Code 7806 require 
findings showing symptoms of exfoliation, exudation or 
itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).  See 
38 C.F.R. § 4.118 (2001).

Pursuant to the revised criteria for Diagnostic Code 7806, 
which, as mentioned above, are effective from August 30, 
2002, a 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks o more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas, 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
See 38 C.F.R. § 4.118 (2003).


Analysis

Assignment of diagnostic code 

Based on the medical history, diagnosis and identified 
symptoms, the Board concludes that the veteran's service-
connected skin rash disability, although described by 
examiners as being of uncertain origin, is most appropriately 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 [eczema].  
See 38 C.F.R. § 4.20 (2003) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].  The veteran's skin disability has been 
most recently characterized as dyshidrotic eczema.  The 
veteran has not suggested a more appropriate diagnostic code.

Schedular rating

(i.) Old criteria

After having carefully reviewed the relevant evidence, in 
light of the veteran's contentions, supported by the lay 
statements from family and co-workers discussed above, the 
Board concludes that the evidence supports entitlement to a 30 
percent rating for his skin rash condition under the old 
rating criteria.

As noted above, a 30 percent rating under the old criteria is 
for application when the evidence demonstrates the presence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  While there is little evidence showing any 
extensive lesions or marked disfigurement, the medical 
evidence detailed above, read together with the veteran's 
contentions, photographs and supporting lay statements, which 
the Board finds credible, appear to reflect a greater degree 
of impairment than the 10 percent rating.  In this regard, the 
evidence supports the veteran's contentions that he suffers 
from near-constant exudation (i.e., formation of a scab) of 
the hands and fingers as manifested by red, scaly blistering 
which heals up for a short period and then starts all over 
again.  The veteran's photographs show this effect, and the 
lay statements of his co-workers corroborate his claim.
Moreover, the VA examination of April 1999, Dr. R. M.'s 
reports dated in March-May 2002, and the VA treatment reports 
dated from September 2001 to March 2002, confirm that the 
veteran has cracking, blistering skin on his hands and 
fingers.  The Guthrie Clinic report of May 2002 also supports 
this finding (dry, cracking eczematous eruptions on both 
hands).

The Board is aware that the veteran's skin rash appears to 
mainly affect his hands and wrists, and cannot be said to 
involve extensive lesions or marked disfigurement.  However, 
after considering the evidence, and for reasons expressed 
above, the Board finds that the veteran's disability picture 
more closely approximates the higher rating of 30 percent 
under Code 7806, which pursuant to the regulations, requires 
assignment of that rating.  See 38 C.F.R. § 4.7.

The Board further has concluded that a disability rating 
above 30 percent is not warranted under the former schedular 
criteria.  In particular, there is little or no evidence of 
"ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations".  While there was some 
exfoliation noted on the veteran's right wrist at the time of 
the April 1999 VA examination, the balance of the medical 
findings do not reflect further evidence of exfoliation.  The 
April 1999 examination report also noted some crusting, as 
did the March 2002 VA outpatient report, but extensive 
crusting is nor shown, based on the fact that the rash is 
shown to affect only the veteran's hands.  Moreover, crusting 
is not reported in the other medical reports covering 
treatment for this rash.  Moreover, the April 1999 
examination specifically noted no associated systemic or 
nervous manifestations, which would also need to be present 
to support the higher rating. 

Thus, based on the clinical and other evidence of record, a 
preponderance of the evidence is against a rating higher than 
30 percent under the old criteria.

(ii.) New criteria

The Board also concludes that the evidence reasonably 
supports a finding that the veteran's skin rash disability is 
entitled to the 30 percent rating under the revised criteria.  
While there is no medical evidence post-dating May 2002, for 
purposes of this claim there is a clear record that the 
veteran's condition is a chronic one.  He has had periods of 
at least six weeks or more of systemic therapy in the form of 
corticosteroids.

A higher disability rating is not warranted under the revised 
schedular criteria, because constant or near-constant 
systemic therapy is not demonstrated.  There is evidence that 
the veteran has more recently been taken off corticosteroids, 
as noted by Dr. R. M.'s reports of March-May 2002, due to the 
skin-thinning effect of these powerful drugs.

In summary, the Baird believes that a 30 percent disability 
rating is warranted under either the former or the current 
schedular criteria.  The current schedular criteria may not 
be applied retroactively, see VAOPGCPREC 3-2000. However, 
this is an academic point since the former schedular criteria 
for the assignment of a 30 percent rating have also been 
satisfied.

Fenderson considerations

A review of the medical and other evidence of record in 
essence establishes that the veteran's skin disability has 
become worse over the period starting May 15, 1998.  However, 
it is unclear exactly when the disability approximated the 30 
percent level.  In light of this, the Board believes that a 
30 percent rating should be assigned for the entire period 
here under consideration.  The Board therefore concludes that 
a 30 percent disability rating is warranted for the veteran's 
service-connected skin condition, effective from May 14, 
1998.

Extraschedular ratings

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2003).

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim seeking 
entitlement to increased disability compensation benefits.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996).

The Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); see also VAOPGCPREC 6-96.  In the June 
2000 supplemental statement of the case (skin rash) and the 
November 2000 statement of the case (hemorrhoids), the RO 
specifically considered whether extraschedular rating under 
38 C.F.R. § 3.321(b) should be assigned as to the service-
connected hemorrhoids and skin rash disabilities at issue.  
The RO concluded that the evidence did not indicate that an 
extra-schedular evaluation was warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).

The veteran has not identified any factors that may be 
considered exceptional or unusual for either the hemorrhoids 
or skin rash disabilities, and the Board has been similarly 
unsuccessful.  "An exceptional case includes such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  

There is no evidence that either the hemorrhoids or skin rash 
disability presents an unusual or exceptional disability 
picture, clinically or otherwise.  Moreover, the veteran has 
not indicated, nor has he presented evidence to support the 
premise, that the hemorrhoids have resulted in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.

With regard to the skin rash, there is evidence in the 
veteran's favor regarding the adverse impact this condition 
has on his employment.  The veteran has evidently been 
advised by Dr. R. M. to find alternative employment because 
his job as a mechanic aggravates the skin rash on his hands, 
and the veteran himself has submitted documentation regarding 
sick time he has taken between 1999 and 2002 due to these 
problems (his work attendance reports and personal statement 
indicate that he has taken nearly 100 hours of sick leave 
over this four year period due primarily to impairment and/or 
seeking medical attention for his skin rash).  

It is beyond question that the veteran's skin rash, which 
primarily affects his hands, causes him a considerable degree 
of aggravation in his line of work as a mechanic.  It is 
reasonable to assume that the veteran will continue to 
experience recurrent skin rashes on his hands and that he 
will have problems working as a mechanic when this condition 
flares up.

Notwithstanding this, the Board does not believe the 
veteran's skin rash disability presents such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards.  A higher 
schedular rating, 30 percent, for the skin rash has now been 
awarded due by the Board, in large measure to the 
difficulties the veteran is experiencing at work due to the 
disabling nature of the skin rash on his hands.  In this 
respect, there does not appear to be any evidence suggesting 
that the regular schedular standards are inadequate to rate 
this disability.  The Board observes that 38 C.F.R. § 4.1 
specifically states that the schedular ratings represent "as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations."  It 
therefore follows that the higher schedular rating of 30 
percent granted by the Board for the skin rash is intended to 
compensate the veteran for the problems he has working as a 
mechanic with this condition.  None of the evidence suggests 
that there are other, exceptional or unusual, disability 
factors beyond those contemplated by the regular schedular 
criteria that have not been accounted for.

Hence, while it is clear that the veteran's skin rash 
disability has resulted in occupational impairment, such 
impairment is contemplated in the rating schedule and was 
specifically considered in assigning a higher rating under 
the provisions of Diagnostic Code 7806 and 38 C.F.R. §§ 4.1, 
4.7.  Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has discussed in 
detail above the reasons for the 30 percent rating it has 
awarded, and this rating is intended to adequately 
compensates the veteran for his occupational impairment.

There also is no evidence of frequent hospitalizations or for 
that matter any hospitalization for either the hemorrhoids or 
skin rash disability.  For these reasons, the Board is unable 
to identify any factor consistent with an exceptional or 
unusual disability picture, to the extent that the regular 
scheduler criteria are inadequate to rate these disabilities.

In short, a preponderance of the evidence does not support 
the proposition that the veteran's service-connected 
hemorrhoids or skin rash disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).


ORDER

Service connection is granted for chronic fatigue, 
arthralgias (multi-joint pains and loss of muscle strength), 
chronic headaches and a mild amnesiac disorder due to 
undiagnosed illness.

Service connection for short temper is denied.

An increased rating for service-connected hemorrhoids is 
denied.



An increased rating, 30 percent, is granted for the veteran's 
service-connected skin rash, effective from the date of 
claim, May 14, 1998.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



